 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into the ___ day of March,
2016 (the “Effective Date”) by and between Michael D. Farkas (“Farkas”) and
Balance Holdings, LLC (together with Farkas, “Licensor”) and Car Charging Group,
Inc. (“Licensee”).

 

Reference is made to that certain Patent License Agreement dated March 29, 2012
between Licensor and Licensee (the “License Agreement”). All capitalized terms
used herein and not defined shall have the meaning defined in the License
Agreement.

 

1. Agreement. The parties acknowledge that Licensee has paid a total of
$8,525.00 in registration and legal fees for the U.S. Provisional Patent
Application No. 61529016 (the “Patent Application”) to date. Commencing on the
Effective Date, the parties expressly agree that the License Agreement, solely
with respect to the Patent Application and the parties’ rights and obligations
with respect thereto, shall be terminated. Further, Farkas agrees to be solely
responsible for all future costs and fees associated with the prosecution of the
Patent Application. In the event the Patent Application is successful, Farkas
shall grant a credit to Licensee in the amount of $8,525.00 (the “Paid Amounts”)
to be applied against any outstanding amount(s) owed to him or an Affiliate by
Licensee or one of its subsidiaries. If Licensee does not have any outstanding
payment obligations to Farkas at the time the Patent Application is approved,
Farkas shall remit the Paid Amounts to Licensee within twenty (20) days of the
approval. In the event the Patent Application is ultimately rejected by the U.S.
Patent and Trademark Office, no credit shall be granted.

 

2. Mutual Release. Each Licensor hereby forever releases and discharges Licensee
and its affiliates, parents, successors and assigns, as well as each of their
past and present officers, directors, employees, agents, successors, assigns,
attorneys and shareholders (collectively, the “Licensee Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that such Licensor had, now has or may hereafter claim to have
against the Licensee Released Parties arising out of or relating in any way to
the License Agreement from the beginning of time to the Effective Date. Licensee
hereby forever releases and discharges Licensor and its affiliates, parents,
successors and assigns, as well as each of their past and present officers,
directors, employees, agents, successors, assigns, attorneys and shareholders
(collectively, the “Licensor Released Parties”), from any and all claims,
charges, complaints, liens, demands, causes of action, obligations, damages and
liabilities, known or unknown, suspected or unsuspected, that Licensee had, now
has or may hereafter claim to have against the Licensor Released Parties arising
out of or relating in any way to the License Agreement from the beginning of
time to the Effective Date.

 

3. Conflicts. In the event that there is a conflict between the provisions of
the License Agreement and this Agreement, the terms stated herein shall control.
The parties further acknowledge and agree that all of the unchanged terms and
conditions of the License Agreement are hereby ratified and remain in full force
and effect.

 

4. Non-Assignment of Claims. All parties represent and warrant to the other that
it has not made any assignment or other transfer of any interest in any claim
released by it under the terms of this Agreement.

 

5. Miscellaneous. This Agreement shall be governed by, and construed according
to, the provisions of the laws of the State of Florida without giving effect to
its principles of conflicts of laws. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original hereof. Executed
counterparts may be delivered by facsimile or other electronic transmission.
This Agreement represents the entire agreement between the parties with respect
to its subject matter and supersedes all prior agreements (written or oral),
express or implied, between the parties with respect to this subject matter.
This Agreement shall be binding on, and inure to the benefit of, the parties and
their respective successors and assigns. This Agreement shall not be amended or
modified except in a writing signed by both parties. Any provision of this
Agreement that is unenforceable in any jurisdiction shall be ineffective only as
to that jurisdiction and only to the extent of such unenforceability, without
invalidating the remaining provisions hereof.

 

 

 

 

6. Mutual Acknowledgements. EACH OF THE UNDERSIGNED PARTIES ACKNOWLEDGES AND
AGREES THAT IT HAS CAREFULLY READ EACH OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND UNDERSTANDS ITS CONTENTS, THAT EACH PARTY HERETO EXECUTED THIS
AGREEMENT AS ITS OWN FREE ACT AND DEED, AND EACH PARTY HERETO REPRESENTS AND
WARRANTS TO BE DULY AUTHORIZED AND COMPETENT TO EXECUTE THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

  CAR CHARGING GROUP, INC.         By:     Printed: Michael Calise   Title:
Chief Executive Officer         BALANCE HOLDINGS, LLC         By:     Printed:
Michael D. Farkas   Title: Manager               Michael D. Farkas, Individually

 

Page 2 of 2

 

 

